UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7442



LEROY RICHARDSON-BEY,

                                              Plaintiff - Appellant,

          versus


BONNIE BOYETTE; DENNIS ROWLAND; C. ALSTON;
LIEUTENANT LANGSTON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-01-317-5-H)


Submitted:   November 8, 2001          Decided:     November 20, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leroy Richardson-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leroy Richardson-Bey appeals the district court’s order and

order on reconsideration denying relief on his 42 U.S.C.A. § 1983

(West Supp. 2001) complaint.   We have reviewed the record and the

district court’s opinion and find no reversible error.     Accord-

ingly, we affirm on the reasoning of the district court.       See

Richardson-Bey v. Boyette, No. CA-01-317-5-H (E.D.N.C. June 30 &

Aug. 21, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2